—Appeal from a judgment (denominated order and judgment) of the Supreme Court, Livingston County (Robert B. Wiggins, A.J.), entered July 16, 2008 in a habeas corpus proceeding. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: This appeal by petitioner from the judgment *1382dismissing his petition for a writ of habeas corpus has been rendered moot by his release to parole supervision (see People ex rel. Mitchell v Unger, 63 AD3d 1591 [2009]; People ex rel. Cooper v New York State Div. of Parole, 286 AD2d 792 [2001]), and the exception to the mootness doctrine does not apply herein (see People ex rel. Hampton v Dennison, 59 AD3d 951 [2009], lv denied 12 NY3d 711 [2009]). Present—Smith, J.P., Carni, Pine and Gorski, JJ.